Case 6:21-cv-00563-CEM-EJK Document 1-6 Filed 03/29/21 Page 1 of 9 PageID 36
                           EXHIBIT E
Case 6:21-cv-00563-CEM-EJK Document 1-6 Filed 03/29/21 Page 2 of 9 PageID 37
Case 6:21-cv-00563-CEM-EJK Document 1-6 Filed 03/29/21 Page 3 of 9 PageID 38
Case 6:21-cv-00563-CEM-EJK Document 1-6 Filed 03/29/21 Page 4 of 9 PageID 39
Case 6:21-cv-00563-CEM-EJK Document 1-6 Filed 03/29/21 Page 5 of 9 PageID 40
Case 6:21-cv-00563-CEM-EJK Document 1-6 Filed 03/29/21 Page 6 of 9 PageID 41
Case 6:21-cv-00563-CEM-EJK Document 1-6 Filed 03/29/21 Page 7 of 9 PageID 42
Case 6:21-cv-00563-CEM-EJK Document 1-6 Filed 03/29/21 Page 8 of 9 PageID 43
Case 6:21-cv-00563-CEM-EJK Document 1-6 Filed 03/29/21 Page 9 of 9 PageID 44
